PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/184,429
Filing Date: 8 Nov 2018
Appellant(s): o9 Solutions, Inc.



__________________
Eric C. Bachinski
Reg #73,684 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/23/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 10/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
Appellant appeals the rejection under 35 U.S.C. 101 but the Examiner respectfully disagrees with the arguments.

Response to the 35 U.S.C. 101 Arguments
Argument #1:
Appellant argues that Claims 2-21 do not recite an abstract idea, law of nature or natural phenomenon under revised Step 2A prong one according to the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Appellant Remarks, Pages 11-14, dated 05/23/2022). Examiner respectfully disagrees.
These abstract idea limitations (as identified via Final Office Rejection dated 10/22/2021 in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations via (1) “Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including for example: social activities and/or teachings and/or following rules or instructions).
Additionally and/or alternatively, these abstract idea limitations (as identified via Final Office Rejection dated 10/22/2021 in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations (2) “Mental Processes” which encompasses the use of a physical aid (e.g., pen and paper) and/or certain concepts performed in the human mind (including for example: evaluation(s) and/or judgment(s) and/or observation(s)).
Examiner breaks down the steps as follows. The limitations in Independent Claims 2, 9 and 16 encompass steps pertaining to “receiving data” such as (e.g., (1) “receiving, by a computing device, a set of source data including a set of internal source data and a set of external source data, the set of source data including entity data and relationship data indicating associations between entities included in the entity data” & (2) “receiving, by the computing device, a set of plan data, the set of plan data including attributes and measures”& (3) “retrieving a set of discussion data from posts submitted via the discussion user interface” & (4) “receiving the inputs from the graphical user interface”) . These “receiving steps” are interpreted as “Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including for example: social activities and/or teachings and/or following rules or instructions). Under broadest reasonable interpretation of the claims as a whole, Examiner considers the additional elements of (e.g., “discussion user interface”, “graphical user interface”, “computing device”, etc…) in conjunction with the limitations, wherein nothing in these claim elements precludes the steps from being performed as “Certain Method of Organizing Human Activities” Grouping as elucidated.
The “generating steps” such as [e.g., (1) “generating, by a planning engine, an entity graph network that includes a plurality of nodes that represent each of the entities”, (2) “generate a graph meta-model for the entity graph network that includes links between the nodes based on the relationship data”, (3) “generate a plan graph network for an entity of the entity graph network through use of the attributes and the measures, the plan graph network being assigned a first version identifier” and (4) “generate an interconnection between a first plan model of the plan graph network and a second plan model of the plan graph network based on the graph meta-model and an outcome measure of the first plan model driving a value for an input driver of the second plan model”] are interpreted as the use of a physical aid (e.g., pen and paper) via “Mental Processes” and/or Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including for example: social activities and/or teachings and/or following rules or instructions). Under broadest reasonable interpretation of the claims as a whole, Examiner considers the additional elements of (e.g., “planning engine”, “entity graph network”, “plan graph network”, “graph meta-model, etc…) in conjunction with the limitations, wherein nothing in these claim elements precludes the steps from being performed as “Certain Method of Organizing Human Activities” and/or “Mental Processes” Groupings as elucidated. Examiner notes that the concept of a “meta-model” is metadata or meta mode is defined in the field as mere data about data or in other words the practice of using a model to describe another model as an instance within the process template of the business entity model regarding a particular project. The meta-models are clarified in Appellant’s Specification ¶ [0039] which show these are models that define relationships, including dimensional and graph meta-models (e.g., (dimensions, hierarchies, attributes, network, relationships etc.). For further evidence, Examiner points to Fig. 4 signifying this concept. The interconnection between a first plan model of the plan graph network and a second plan model of the plan graph network based on the graph meta-model…” is demonstrated as a physical aid via pen to paper where a person on a computer can use link expressions or links to associate a first plan model of the plan graph network and a second plan model of the plan graph network based on the graph meta-model. For further evidence, Examiner points to Fig. 5F signifying this concept. Examiner interprets the “generate an interconnection” to be displaying and/or producing link expressions that can associate a first plan model of the plan graph network and a second plan model of the plan graph network based on the graph meta-model and an outcome measure of the first plan model driving a value for an input driver of the second plan model” as demonstrated in Appellant’s Specification ¶ [0054]. Examiner interprets the “generating a plan graph network” to be displaying or producing a business plan with one or more different other plan models in the network 550 based on one or more input drivers of the plan model being dependent on one or more outcome measures (or even input drivers) of another plan model in the network as shown for an example in Fig. 5F. The plan graph network then is associated with a 1st version identifier. A person can write down via pen and paper labeling the plan graph network with the version identifier. 
The “presenting steps” such as (e.g., “presenting a discussion user interface to a set of users associated with the first plan model represented in the plan graph network” & “present for display on a  display device, a GUI that includes a plurality of interactive controls for receiving inputs related to the task”) are interpreted as the use of a physical aid (e.g., pen and paper) via “Mental Processes” and/or Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including for example: social activities and/or teachings and/or following rules or instructions). Under broadest reasonable interpretation of the claims as a whole, Examiner considers the additional elements of (e.g., “plan graph network”, “discussion user interface”, “display device”, “interactive controls”, etc…) in conjunction with the limitations, wherein nothing in these claim elements precludes the steps from being performed as “Certain Method of Organizing Human Activities” and/or “Mental Processes” Groupings as elucidated. The discussion user interface is reflected as a physical aid shows different views of the plan model as well as view other portions of the plan model, or different plan models. According to Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance, for “Certain Methods of Organizing Human Activities”: “This grouping encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people. Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.”
The “identifying step” such as (e.g., “identify a task to be completed to modify an attribute value of the attributes”) is interpreted as “Mental Processes” according to concepts performed in the human mind (including for example: evaluation(s) and/or judgment(s) and/or observation(s)) and/or Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including for example: social activities and/or teachings and/or following rules or instructions).
The “automatic steps” such as [e.g., “automatically associate the task with the first plan model based on an evaluation of the discussion data”, “based on the association of the task with the first plan model, automatically associate the attributes with the first plan model”, “automatically determine a user to complete the task based on the processing logic defined in the first plan model, wherein the user is determined to be related to an entity of the entities based on an evaluation of the plurality of nodes included in the entity graph network and links included in the graph meta-model…”, “automatically recalculate a value for the attribute value to obtain a recalculated attribute value” & “automatically recalculate a second plan attribute value for the second plan model using the recalculated attribute based on logic for the second plan attribute value contained in the second plan model and the recalculated attribute value”] are interpreted as the computer being used as a tool to automate the otherwise abstract concepts via the use of a physical aid (e.g., pen and paper) as “Mental Processes” and/or “Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including for example: social activities and/or teachings and/or following rules or instructions). Under broadest reasonable interpretation of the claims as a whole, Examiner considers the additional elements of (e.g., “processing logic”, “logic”, “entity graph network”, “graph meta-model”, “plan graph network”, etc…) in conjunction with the limitations, wherein nothing in these claim elements precludes the steps from being performed as “Certain Method of Organizing Human Activities” and/or “Mental Processes” Groupings as elucidated.
The “refreshing step” such as (e.g., “refreshing the plan graph network based on the recalculated attribute value and the second plan attribute value, wherein the refresh assigns a second version identifier to the refreshed plan graph network”) is interpreted as “Mental Processes” via use of a physical aid (e.g., pen and paper) via “Mental Processes” and/or “Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including for example: social activities and/or teachings and/or following rules or instructions). The plan graph network then from the refreshing process is associated with a 2nd version identifier. A person can write down via pen and paper labeling the plan graph network with the version identifier and iteratively updating the plan graph network based on the recalculated attribute value and the second plan attribute value.
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
	Examiner takes this opportunity to remind the Appellant that under MPEP § 2106.04 (a) (2) IIIC and as shown according to the October 2019 Update: Subject Matter Eligibility the following: performing a mental process on a generic computer; performing a mental process in a computer environment, and using a computer as a tool to perform a mental process, do not preclude the claims from reciting, describing or setting forth the abstract exceptions.
	According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).”
Dependent Claims 3-8, 10-15 and 17-21:
	The additional limitations of the claimed invention merely narrow the previously recited “Certain Methods of Organizing Human Activities” abstract ideas with certain concepts further implemented via “Mental Processes” as described in Claims 2, 9 and 16. The dependent claims are further directed to additional abstract ideas with limitations including a user is determined based on the user tag being associated with a relationship defined by links included in the entity graph, identification of a project instance where a task is incorporated as being a member of a set of tasks in the project instance, as well as having a set of tasks being generated in accordance with a process template and where the process template defines relationships between one or more tasks and one or more respective entities.
	Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
	Thus, the claims recite at an abstract idea and are ineligible at step 2a prong one.
	Argument #2:
	Appellant argues that Claims 2-21 recite additional elements that integrate the judicial exception into a practical application under Revised Step 2A Prong Two according to the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance as cites Enfish case as analogous to the current claims of the instant application (see Appellant Remarks, Pages 14-17, dated 05/23/2022). Examiner respectfully disagrees.
	Accordingly it appears that what is argued here is an improvement in the business process itself, as an entrepreneurial objective, [argued here as “reciting a data structure that provides processing logic and interconnections to allow stored data to be effectively updated including recalculating values throughout a graph network on a second plan based on a change in a first plan”], which is not a clear and deliberate technological solution improving the computer itself or another technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶). The “automatic step” or “automatic limitation” that encompassing the additional element of “processing logic” in conjunction with the limitation as a whole is interpreted as the computer being used as a tool to automate the otherwise abstract concepts (see MPEP § 2106.05 (f)). Here, these steps demonstrate that the computer requires the use of software (e.g., in this case the processing logic) in order to modify information (e.g., “determine a user to complete the task defined in the first plan model, wherein the user is determined to be related to an entity of the entities based on an evaluation of the plurality of nodes included in the entity graph network and links included in the graph meta-model…”) and provide the results to the user (e.g., “wherein the determination is based on a node of the entity sharing a link path with the plan graph network and the entity graph network”) on a generic computer (see Appellant’s Specification ¶ [0080] denoting the use of a generic computer). The interconnections are reflected as “links or link expressions” to associate plan models in the network 550 can be interconnected with one or more different other plan models in the network 550 based on one or more input drivers of the plan model being dependent on one or more outcome measures (or even input drivers) of another plan model in the network 550 as illustrated via Appellant’s Specification ¶ [0051] and Figure 5F. Again, this reflects mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to associating entity data and relationship data to generating an entity graph network as well as generating a plan graph network for an entity of the entity graph network through the use of attributes and the measures in a business modeling collaboration environment (see MPEP § 2106.05 (h)). Under BRI of the claims in view of the specification, there is no justification to support the asserted claim that the combination of elements provide a technical improvement to storage capabilities of the computer (emphasis added).
In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power Grp”, because Appellant merely asserts computation advances to already abstract concepts to which existing computer capabilities could be put [argued here with respect to “receiving”, “analyzing” and “displaying and/or generating data”], yet do not present any clear, genuine technological improvement, in how computers carry out basic functions as scrutinized by the Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Simply said the claims’ focus is not on an improvement in computers as tools, but rather on independently identified abstract ideas that use computers as tools (e.g., see Appellant’s Specification ¶ [0019]: “In some implementations all or a portion of the planning system 105 can be distributed to or implemented on endpoint devices (e.g., 115, 120, 135, 140), such as client-specific models, software tools for use by clients in interacting with and using models, etc.”) to aid the above abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Independent Claims 2, 9 and 16 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a computing device”, “a display device”, “controls”, “non-transitory machine-readable medium”, “graphical user interface”, “discussion user interface”, “planning engine”, “logic”, “processing logic”, “at least one processor” and a “memory”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to associating entity data and relationship data to generating an entity graph network as well as generating an plan graph network for an entity of the entity graph network through the use of attributes and the measures in a business modeling collaboration environment (see MPEP § 2106.05 (h)).
Regarding each of the “automatic limitations”, the computer is being used as a tool to automate the otherwise abstract concepts (e.g. “Mental Processes” and/or “Certain Methods of Organizing Human Activities” Groupings) identified in Revised Step 2A prong one. The concept of a “meta-model” is the practice of using a model to describe another model as an instance within the process template of the business entity model regarding a particular project.
Additionally and/or alternatively, certain limitations within Independent Claims 2, 9 and 16 reflect (1) mere data gathering such as (e.g., (1) “receiving, by a computing device, a set of source data including a set of internal source data and a set of external source data, the set of source data including entity data and relationship data indicating associations between entities included in the entity data” & (2) “receiving, by the computing device, a set of plan data, the set of plan data including attributes and measures”& (3) “retrieving a set of discussion data from posts submitted via the discussion user interface” & (4) “receiving the inputs from the graphical user interface”) and (2) mere data outputting such as (e.g., (1) “presenting a discussion user interface to a set of users associated with the first plan model represented in the plan graph network” & (2) “presenting for display, by the computing device, on a display device, a graphical user interface including a plurality of interactive controls for receiving inputs related to the task”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)) and (3) updating activity logs such as (e.g., “refreshing the plan graph network based on the recalculated attribute value and the second plan attribute value, wherein the refreshing assigns as second version identifier to the refreshed plan graph network”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 3-8, 10-15 and 17-21 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “graphical user interface”, “entity graph network”, “at least one processor”, “memory”, etc…) are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The additional claim elements as a whole in conjunction with the limitations are limited to a particular field of use or technological environment pertaining to monitoring and analyzing business plan modeling, process template and task management data retrospective of a business enterprise environment (see MPEP § 2106.05 (h)). Moreover, the claims limit the abstract idea of collecting information, analyzing it and displaying or generating certain results of the collection and analysis to data related to business plan modeling, because limiting the application of the abstract idea to business plan modeling monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment.
Appellant asserts that like the claims at issue in Enfish (see Appellant’s Remarks, Page 16 at 1st and 2nd ¶’s) improve the data storage function of a computer. Examiner respectfully disagrees. “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools to allegedly allow the computer to collect inputs from discussion user interfaces, assign tasks, or in variety of other domains in order to demonstrate data propagation from links or link expression between a particular task and a particular business entity to the other business entities identified (e.g., in the business models) as related to the particular business entity and recalculating values through a graph network in a second plan model based on a change in a first plan model retrospective of a business modeling field. 
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Therefore, Claims 2-21 are patent ineligible under step 2a prong two.
Argument #3:
Appellant argues that Claims 2-21 recite additional elements that amount to significantly more than the judicial exception under Step 2B according to the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Appellant Remarks, Pages 17-20, dated 05/23/2022). Examiner respectfully disagrees.
Claims 2-21 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as (e.g., “client devices” shown in Appellant’s Original Specification ¶ [0021]; “processor or processing devices” shown in Appellant’s Original Specification ¶ [0080]; “computer program or computer files or software programming language” shown in Appellant’s Original Specification ¶ [0081], “memory” & “display devices” shown in Appellant’s Original Specification ¶ [0084] and “communication networks” shown in Appellant’s Original Specification ¶ [0086]). 
Independent Claims 2, 9 and 16 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “plan graph network”, “entity graph network”, “at least one processor”, “memory”, “logic”, “discussion user interface”, “graphical user interface”, “planning engine”, “computing device”, “interactive controls”, “display device”, “processing logic”, “non-transitory machine-readable medium”, etc…) are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. For corroboration, Examiner points to the requiring the use of software (e.g., “processing logic”) to tailor information (e.g. “determine a user to complete the task defined in the first plan model, wherein the user is determined to be related to an entity of the entities based on an evaluation of the plurality of nodes included in the entity graph network and links included in the graph meta-model”) and provide the results to the user (e.g. “wherein the determination is based on a node of the entity sharing a link path with the plan graph network and the entity graph network”) on a generic computer (e.g. see Appellant’s Specification ¶ [0080]: “The apparatus can include general or special purpose logic circuitry, e.g., a central processing unit (CPU), a blade, an application specific integrated circuit (ASIC), or a field-programmable gate array (FPGA), among other suitable options.”). The additional claim elements as a whole in conjunction with the limitations are limited to a particular field of use or technological environment pertaining to monitoring and analyzing business plan modeling, process template and task management data retrospective of a business enterprise environment (see MPEP § 2106.05 (h)). Moreover, the claims limit the abstract idea of collecting information, analyzing it and displaying certain results of the collection and analysis to data related to business plan modeling, because limiting the application of the abstract idea to business plan modeling monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment.
Additionally and/or alternatively, certain limitations within Independent Claims 2, 9 and 16 reflect (1) mere data gathering such as (e.g., “receive a set of source data that includes a set of internal source data and a set of external source data, wherein the set of source data includes entity data and relationship data that indicates associations between entities included in the entity data” & “receive a set of plan data, the set of plan data includes attributes and measures” & “retrieve a set of discussion data from posts submitted via the discussion user interface” & “receive the inputs from the graphical user interface”) and (2) mere data outputting such as (e.g., (1) “presenting a discussion user interface to a set of users associated with the first plan model represented in the plan graph network” & (2) “presenting for display, by the computing device, on a display device, a graphical user interface including a plurality of interactive controls for receiving inputs related to the task”) & and (3) updating activity logs such as (e.g., “refreshing the plan graph network based on the recalculated attribute value and the second plan attribute value, wherein the refreshing assigns as second version identifier to the refreshed plan graph network”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 3-8, 10-15 and 17-21 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “graphical user interface”, “entity graph network”, “at least one processor”, “memory”, etc…) are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The additional claim elements as a whole in conjunction with the limitations are limited to a particular field of use or technological environment pertaining to monitoring and analyzing business plan modeling, process template and task management data retrospective of a business enterprise environment (see MPEP § 2106.05 (h)). Moreover, the claims limit the abstract idea of collecting information, analyzing it and displaying certain results of the collection and analysis to data related to business plan modeling, because limiting the application of the abstract idea to business plan modeling monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment.
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
First, Examiner points from Appellant’s Specification specific functions denoting “manual functionality” under MPEP § 2106.05 (d) which include the following:
See Appellant’s Original Specification ¶ [0031] -> “Associations between collaboration data and models can be determined automatically, for instance, using logic of collaboration manager 238, as well as (or alternatively) through user feedback received through one or more graphical user interfaces of planning engine 205 or a corresponding collaboration tools, allowing a user to manually associate a discussion with one or more plans or business entities.” See Appellant’s Original Specification ¶ [0055] -> “Further, while some associations between a task and a particular business model can be explicit (as identified automatically by planning system logic or manually by a user), the task can be further associated with additional business models based on relationships defined between the particular business model and the other business models (such as the relationships and links between models discussed above).” See Appellant’s Original Specification ¶ [0062] -> “The interface can include controls (e.g., 732) for selecting a person or group to assign the task to, fields (e.g., 734) for defining the task, controls (e.g., 736) for tagging the task to associate the task manually with additional business entities, as well as other controls.” See Appellant’s Original Specification ¶ [0065] -> “A user can, however, manually assign an association (e.g., through tags) using the task creation user interface. Further, following creation of the task, additional associations with business entities can be identified, manually or automatically, for the task.” See Appellant’s Original Specification ¶ [0066] -> “Accordingly, an instance of a project, or process, can be launched either manually by a user or automatically by the planning system (e.g., according to a detected event (within one or more plan models) or a predefined calendar or other schedule) or manually by a user.”
Second, from the MPEP § 2106.05(d) ii court cases, see:
-> receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Performing Repetitive Calculations, in light of MPEP § 2106.05 (d) ii citing among others: Flook, 437 U.S. at 594, 198 USPQ2d at 199; Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”). Electronic Recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Gathering Statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Determining an Estimated Outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
	Third, Examiner cites the business modeling concepts of “meta-models”, “links”, “link expressions” & “entity-relationship models” & “nodes” from published patent applications illustrating certain generic implementations.
	From PG Pub (US 2009/0132562 A1) to Mehr at ¶ [0028]: “In general, models in the model repository 104, such as the model 106, may include any models formed with a modeling or meta-modeling language that is associated with a formalized profile model or meta-model, which itself is presumed to be available, e.g., within the profile repository 108.” From PG Pub (US 2009/0132562 A1) to Mehr at ¶ [0033]: “In general, the concepts related to the extension of models/elements through the use of an associated extension or profile meta-model may be known or characterized by a plurality of terms and terminologies. For example, although the extension of the UML model 106 is described herein as using a profile meta-model for profiling the UML model 106 through annotation of one or more elements thereof.”
	Also see US PG Pub (US 2013/0104099 A1) to Gores at ¶ [0002]: “A "model" generally describes one or more complex application artifacts (e.g., business processes, data structures, structure and behavior of software systems or other technical and/or business components, etc.) in a formalized fashion. A model can use modeling primitives and/or conventions of a well-defined "abstract language," which oftentimes is referred to as a metamodel. Some common metamodels are the UML family of modeling languages (e.g., UML class diagrams, UML collaboration diagrams, etc.), the BPMN metamodel, the ARTS family of modeling languages (EPC, VAC, FAD, etc.), the entity-relationship (meta) model (ERM), the relational meta model, etc.” At ¶ [0004]: “A common trait of many metamodels is that corresponding models can be represented as a graph including nodes and edges, which collectively can be referred to as the graph's "elements." At ¶ [0025]: “In the context of the model transformation in model-driven development in general, and specifically also in MDD for BPM as it is pursued by the M2E approaches, the situation often arises that after a creation of the initial transformed model T via a transformation run, the source model S is changed by a business user, yielding a modified source model S′, as illustrated in FIG. 5.” The interconnection between models is shown in Figs. 5-6.  See also Gores reference at ¶ [0159]: “Having now provided examples that demonstrate the selective change propagation concept of certain example embodiments, the discussion below provides an illustrative embodiment of some of the generic aspects of this concept. Because the enablement check, source model modification, and optional corrective steps may sometimes be specific to the respective CPAs, the discussion below focuses on the more generic aspects of the approach of certain example embodiments including, for example, the connecting algorithm.”
	Also see US PG Pub (US 2013/0097320 A1) to Ritter at ¶ [0025]: “Providing a generic interface for accessing and interacting with data associated with linked data graphs. The interface can provide generic access to all nodes of a corresponding graph data model, such that changing entities or the structure of the underlying data model does not require code changes to the interface. Data can be added, changed, removed, and queried in a uniform manner.” See also at ¶ [0172]: “Metadata may be used in a generated resource graph. Since the resource graph is to be kept generic, a possible consumer of the information in the resource graph would not know what resource has which primitive attributes, resource attributes or connections associated with it. Information about the connections are called metadata. In addition to simply listing the attributes and connections, a semantic description for the attributes and connections (and other resource-related concepts) is provided by the metadata.”
	Accordingly, Claims 2-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
Argument #4:
Appellant argues that Claims 2-21 recite additional elements that amount to significantly more than the judicial exception under Step 2B according to the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance and cites McRO, Inc. v. Bandai Namco Games America Inc court case (Fed. Cir. 2016) as analogous to the claims of the current application (see Appellant Remarks, Pages 17-20, dated 05/23/2022). Examiner respectfully disagrees.
At most, the current claims, similar to the ones in “Fairwarning” at p. 1295 last ¶, recite few or narrow algorithms which could arguendo be construed as rules, to analyze the business plan model and entity plan models with the links or link expressions to associate the attributes and measures between the two models. However, the presence of such algorithmically narrowed rules does not necessarily make the claims eligible under the Federal Circuit decision of “McRO, Inc. v. Bandai Namco Games America Inc., No. 15-1080, 2016 U.S. App. LEXIS 16703, 2016 WL 4896481 (Fed. Cir. Sept. 13, 2016)”, hereinafter “McRO”.
To be clear the legal findings of “McRO”, are irreconcilably different than the ones of the current case. For once “McRO”, relied upon by Appellant above, deliberately improved 3D-lip synchronization in computer animation by automatically setting a keyframe at correct point to depict more realistic speech, fine tuning and further generate transition parameters and apply such transition parameters to create a final morph weight set (McRO p.1096 ¶1 and p.1102 ¶1). Indeed, “McRO’s” rules were not merely specific or particular, but they clearly and deliberately “defined output morph weight set stream as a function of phoneme sequence and time of said phoneme sequence” that “adjust for the fact that a phoneme may look different when spoken depending on the phonemes preceding and/or following it” varying by character as, for example, “a swamp monster will use different rules than a tight-lipped cat” (“McRO” p. 1098 ¶2-¶4). 
In this instant case, far from “McRO’s” three dimensional technological improvement of keyframe lip-synchronization in computer animation to produce a final morphology of more accurate and realistic lip synchronization and facial expressions, compensating for differences in mouth positions for similar phonemes based on context (“McRO” at its p.1095-1096, 1098-1099, p.1101 ¶2, p.1102 ¶1 recognized by the Federal Circuit in “Fairwarning” at p.1296 ¶4), where Appellant merely argues that the claims recite an improvement to the data storage function of the computer by improving data propagation and recalculation of dependent values within graph networks (see Appellant’s Remarks 05/23/2022 at bottom of page 17), which do not purport anything remotely comparable to a meaningful technological improvement in “McRO” supra. Examiner discloses that there is no corroboration provided in Appellant’s Specification to assert a technical improvement to the data storage capabilities of the computer. The data propagation which Appellant asserts is merely generating a linking association via link expressions between a particular task and a particular business entity to the other business entities identified (e.g., in the business models) as related to the particular business entity. 
Furthermore, the tasks can be generated and associated with one or more business models, based on the task's relationship to a plan, domain, or other business entity modeled by the business model. The association can be made based tags or other content of the task that is identified (e.g., by planning system logic) as pertaining to one or more business entities modeled by one or more business models. Here, Examiner concludes that the claim limitations with the additional elements result in mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Regarding each of the “automatic steps”, Examiner interprets these steps as the computer being used as a tool to automate the otherwise abstract concepts (e.g., recited judicial exceptions) identified in Revised Step 2a prong one. The steps of “recalculating a value for the attribute value to obtain a recalculated attribute value” & “recalculating a second plan attribute value for the second plan model using the recalculated attribute based on logic for the second plan attribute value contained in the second plan model and the recalculated attribute value” are argued as “performing repetitive calculations” reminiscent of Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) reflective of well-understood routine and conventional activity according to MPEP § 2106.05 (d) (ii).  The step of “refreshing the plan graph network based on the recalculated attribute value and the second plan attribute value, wherein the refreshing assigns as second version identifier to the refreshed plan graph network” recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) and/or updating an activity log reminiscent of Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754 reflective of insignificant extra-solution activity (see MPEP § 2106.05 (g)).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”: “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools to allegedly allow the computer to perform the function of linking association via link expressions between a particular task and a particular business entity to the other business entities identified (e.g., in the business models) as related to the particular business entity, which could only be performed intuitively by a human via using physical aids (pen and paper) to perform the mental steps and/or “Certain Methods of Organizing Human Activities” via managing personal behavior or relationships or interactions between people  (including social activities and/or teachings and/or following rules or instructions) based on human's knowledge and experience for an entity in the business modeling field.
	In the “DDR” case (see “DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 U.S. Court of Appeals Federal Circuit No. 2013-1505 Decided December 5, 2014 2014 BL 342453 773 F.3d 1245” page 1105 second to last ¶), “DDR’s” solution was found necessarily rooted in computer technology because was “no possibility that by walking up to this kiosk, the customer will be suddenly and completely transported outside the warehouse store and relocated to a separate physical venue associated with the third-party” (see “DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 U.S. Court of Appeals Federal Circuit No. 2013-1505 Decided December 5, 2014 2014 BL 342453 773 F.3d 1245”  page 1106 mid-¶3), with a specific way to automate the creation of a composite Web page by an outsource provider that incorporates elements from multiple sources in order to solve a problem faced by Web sites on the Internet namely: “instructing an Internet web server of an ‘outsource provider’ to construct and serve to the visitor a new, hybrid Web page that merges content associated with the products of the third-party merchant with the stored ‘visually perceptible elements’ from the identified host Web site.’’ This was not merely graphically esthetic (i.e. “making two e-commerce web pages look alike”) but rather directed to a determining, concrete and perceptible construction or merged transformation, or perhaps even reminiscent to a reduction to a different state with respect to “new hybrid Web 	page, from both the third-party content and the visually perceptible elements. Whereas, the claims of the current application merely recite an improvement in the business process itself, as an entrepreneurial objective, with tasks being associated with corresponding business models modeling the business entities as well as the relationships between the business entities. This data propagation is demonstrated via link expressions or links associating tasks of the business models with the business entities as well as the relationships between the business entities. Consequently, Examiner concludes that this does not show neither improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05 (a)) or alternatively, applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05 (e)).
	Appellant claims as evidenced by the withdrawal of the rejection under 103, there is no concern for preemption where the claims do not tie up the technological field. Examiner responds by stating that the “Supreme Court” has described the concern driving the judicial exceptions as “preemption”, the Courts do not use preemption as a stand-alone test for eligibility. For example, even though the claims in “Flook” did not wholly preempt the mathematical formula, and the claims in “Mayo” were directed to narrow laws that may have limited applications, the Supreme Court nonetheless held them ineligible because they failed to amount to significantly more than the recited exceptions (see Flook at 589-590; Mayo at 1302). Examiner also submits that the Federal Circuit has followed the Supreme Court’s lead in rejecting arguments that a lack of total preemption equates with eligibility (see e.g. buySafe 765 F.3d at 1355; Ultramercial, 772 F.3d at 716. Examiner instead submits that questions of preemption are inherent in the Revised 2019 Subject Matter Eligibility Guidance for 35 U.S.C. 101), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more […]. However, Examiner submits that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible. Even arguing that there are other ways to practice not to preempt an abstract idea, does not make the claim “less abstract” and eligible (see OIP Technologies, Inc. v. Amazon.com, 115 USPQ2d 1090 at page 1092 second to last ¶ further citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) and Accenture Global Servs., GmbH v. Guidewire Software, 728 F.3dast 1345), or said differently “the availability of other possible computer-implemented methods […] does not assuage fears of blocking further innovation” (see The Money Suite Co. v. 21st Century Ins. & Fin. Co. v. 21st Century Ins. & Fin again citing OIP Techs., Inc. v. Amazon.com, Inc., No. C-12-1233 EMC, 2012 WL 3985118, at *12 (N.D. Cal. Sept. 11, 2012). 
	More particularly, Examiner notes that similar to how the elderly 1997 “Bascom” was evaluated by the Federal Circuit, as an improvement, adequate to its time (“Bascom Glob. Internet Servs. v. AT&T Mobility, LLC U.S. Court of Appeals Federal Circuit, No. 2015-1763, June 27, 2016, 2016 BL 204401, 827 F.3d 1341”, hereinafter “Bascom” p. 1237 ¶1), the current claims should also be scrutinized according to their own timeline, keeping in mind that at least a decade and a half has passed from “Bascom’s” 1997 filling. The appending of computer functionality [as asserted by Appellant Remarks at page 19 in order to propagating data changes in a graph network and to trigger recalculation of values in the graph network that depend on the changed data”] “to lend speed or efficiency to the performance for data storage capabilities of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility. Unless the claims require a computer to perform operations that are not merely accelerated calculations, a computer does not itself confer patent eligibility. In short, the requirement for computer participation in these claims fails to supply an inventive concept that represents a nontrivial, nonconventional human contribution or materially narrows the claims relative to the abstract idea they embrace (see “CLS Bank International v. Alice Corporation Pty. 106 USPQ2d 1696 717 F3d 1269” page 1707 ¶2-¶3 citing precedential “Bancorp, 687 F.3d at 1278; Dealertrack, Inc. 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
v
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
. Huber, 674 F.3d 1315, 1333 [101 USPQ2d 1325] (Fed. Cir. 2012); Fort Props., 671 F.3d at 1323-24), and again reasserted by the Federal Circuit at “Elec. Power Grp” at page 1743 ¶2-¶3: “We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea” further citing “buySAFE, 765 F.3d at 1353, 1355”, “Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 [117 USPQ2d 1693] (Fed. Cir. 2016)”. Furthermore, Examiner determines based on all the evidence under the BRI of the claims in view of the specification that there is no technical improvement shown in the data storage of the computer in order for the Appellant to assert that there is an improvement in data propagation and recalculation of dependent values within graph networks. 
	Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 2-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
	Therefore, the claims are ineligible under 35 U.S.C. § 101.

For the above reasons, it is believed that the rejections should be sustained.

		Respectfully submitted,
		/DERICK J HOLZMACHER/          		 Patent Examiner, Art Unit 3623                                                                                                                                                                                             
	
	Conferees:
	/BRIAN M EPSTEIN/                             Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                           
	/Melanie Weinhardt/
	RQAS, OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.